JUSTICE RARICK, dissenting: I respectfully dissent. After reviewing the affidavits of Beatrice Smith that were filed in opposition to defendant’s motion for summary judgment, I conclude that they were properly stricken by the trial court. As the trial court found, the affidavits contain hearsay statements, are conclusory, and are not based entirely upon her personal knowledge. They are therefore insufficient under Supreme Court Rule 191. 134 Ill. 2d R. 191. In the absence of Beatrice Smith’s affidavit, there is nothing to contradict the affidavit of Cecile Weidemann and the deposition testimony of Gary Smith, both of which demonstrate unequivocally that the homeowner’s policy was cancelled. Indeed, in the absence of Beatrice’s affidavits, the record clearly demonstrates that the homeowner’s policy was cancelled at the Smiths’ request. With respect to the renter’s policy, the record demonstrates that defendant mailed notice of cancellation on June 22, 1984, advising plaintiffs that their renter’s policy would be cancelled for nonpayment of premium as of July 2, 1984. This notice was sent to plaintiff’s last-known address. Although plaintiffs had by this time moved back to Hlinois, they did not inform defendants of this fact. Finally, Gary Smith admitted in his deposition testimony that the premium notice stated that the premium was due by June 14, 1989, and that he did not pay it by that date. The majority notes that the Smiths received a premium notice indicating a due date of August 23, 1984. Reviewing the record, particularly the renter’s policy and the premium notice, it is clear to me that this notice was not an extension of time. The policy provides that premium payments were to be made quarterly. The premium notice indicates that payment by August 23, 1984, would keep the policy in effect for three months. The policy was issued on May 23, 1984, and the premium notice with the August 23, 1984, due date was clearly the bill for the second payment. Based upon the foregoing, I would affirm the trial court’s grant of summary judgment for the defendant.